
	

115 S2998 IS: Quantum Computing Research Act of 2018
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2998
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2018
			Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to establish the Defense Quantum Information Consortium, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Quantum Computing Research Act of 2018. 2.Sense of CongressIt is the sense of Congress that—
 (1)focused and continued investment in the development of viable quantum information science technology is vital to national security;
 (2)quantum information science should address two critical development problems, namely quantum communication and quantum computing;
 (3)alignment of effort within the United States government, academic, and private sectors are vital to ensuring the best technology is made available for the defense of the United States; and
 (4)to the extent possible to protect national security, work performed under section 3 should be maintained at the lowest possible classification level to promote coordination between consortium partners and growth within the field of quantum information science.
			3.Defense Quantum Information Consortium
			(a)Consortium
				(1)Establishment
 (A)In generalThe Secretary of Defense shall, in coordination with the Director of the Office of Science and Technology Policy, establish a consortium on matters relating to quantum information sciences.
 (B)DesignationThe consortium established under paragraph (1) shall be known as the Defense Quantum Information Consortium (in this section the Consortium). (2)MembershipThe Consortium shall consist of—
 (A)one component composed of members selected by the Chief of Naval Research from among institutions of higher learning and industry partners located in the eastern half of the United States which are recognized for achievement in quantum information science; and
 (B)one component composed of members selected by the Director of the Army Research Laboratory from among institutions of higher learning and industry partners located in the western half of the United States which are recognized for achievement in quantum information science.
					(3)Duties
 (A)Chief of Naval ResearchThe Chief of Naval Research shall— (i)coordinate and administer the grants awarded under subsection (b) to members selected under paragraph (2)(A); and
 (ii)coordinate partnerships between such members. (B)Director of the Army Research LaboratoryThe Director of the Army Research Laboratory shall—
 (i)coordinate and administer the grants awarded under subsection (b) to members selected under paragraph (2)(B); and
 (ii)coordinate partnerships between such members. (b)Board (1)EstablishmentThe Secretary shall, in coordination with the Director, establish a board to support the Consortium.
 (2)MembershipThe board established under paragraph (1) shall be composed of members as follows: (A)The Chief of Naval Research and a designee of the Chief.
 (B)The Director of the Army Research Laboratory and a designee of the Director. (C)The Assistant Director of Quantum Information Science at the Office of Science and Technology Policy.
 (D)Members of the National Quantum Initiative (NQI). (3)DutiesThe duties of the board established under paragraph (1) are as follows:
 (A)To award grants under subsection (c). (B)To assist with ongoing research being conducted by members of the Consortium relating to quantum information sciences.
 (C)To facilitate partnerships between members of the Consortium. (c)Grants (1)In generalThe board established under subsection (b)(1) shall award grants to members of the Consortium to conduct research on matters relating to quantum information science.
 (2)ApplicationA member of the Consortium seeking a grant under this subsection shall submit to the board established under subsection (b)(1) an application therefor at such time, in such manner, and containing such information as the board may prescribe.
				(3)Selection
 (A)Establishment of selection committeesThe board established under subsection (b)(1) shall establish a committee to select applicants for the award of grants under this subsection.
 (B)Selection processIn selecting applicants for awards of grants under this subsection, the committee established under subparagraph (A) shall—
 (i)develop a competitive application and grant making process that furthers the goals of ensuring the competitiveness of the United States in quantum information science; and
 (ii)exercise that process to solicit grant applications from Consortium members, select among applications, and grant high quality awards.
 (4)Conflicts of interestIn any case in which a member of the board established under subsection (b)(1) or the committee established under paragraph (3)(A) of this subsection has a conflict of interest with an applicant or an application for a grant under this subsection, such member shall recuse him or herself from all matters relating to consideration of such applicant or application.
 (d)TerminationThe requirements and authorities of this section shall terminate at the end of fiscal year 2024. (e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.
			
